POLSTON, J.
The trial court ruled that Appellee Denise B. Boyd was equitably adopted by her stepfather, who died intestate. Because there is a lack of evidence that there was an agreement to adopt Ms. Boyd between her natural parents and alleged adoptive parents, we reverse. See Williams v. Estate of Pender, 738 So.2d 453 (Fla. 1st DCA 1999)(listing elements of equitable or virtual adoption that must be proved by clear and convincing evidence); Urick v. McFarland, 625 So.2d 1253 (Fla. 2d DCA 1993)(stepson was treated and acted as a son but not adopted; virtual adoption not recognized because he was unable to prove an agreement for his adoption between his stepfather and his natural parents). As in Urick, the court recognizes this as an unfortunate result to Ms. Boyd, but one that we cannot avoid.
REVERSED and REMANDED.
MINER and DAVIS, JJ., concur.